NO. 07-02-0007-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                 SEPTEMBER 5, 2002

                         ______________________________


                          JOY BYBEE BROWN, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 31ST DISTRICT COURT OF GRAY COUNTY;

               NO. 5885; HONORABLE STEVEN R. EMMERT, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ, and BOYD, SJ.1


      On July 23, 2001, appellant Joy Bybee Brown was found guilty of arson and

assessed a five-year probated sentence in the Institutional Division of the Department of

Criminal Justice and a $500 fine. On September 19, 2001, an application to revoke



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
probation was filed and it was amended on October 3, 2001. After a hearing on December

14, 2001, the probation was revoked and appellant was ordered to serve the five-year

sentence.


       Appellant’s appointed attorney has filed an Anders brief. See Anders v. California

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). In that brief, he certifies that

after careful examination of the record, he has concluded that appellant’s appeal is without

merit. In that brief, he certified that he sent a copy to appellant for her examination. He

has also filed a motion to withdraw in which he certified that a copy of the motion was

being sent to appellant and that she had a right to file her own brief. The clerk of this court

also notified appellant of her right to file a brief and, after obtaining an extension of time

within which to do so, appellant has now filed her pro se brief.


       In considering briefs and requests of this type, we must satisfy ourselves that the

attorney has provided the client with a diligent and thorough search of the record for any

arguable claim that might support his client’s appeal. Then, after considering counsel’s

brief and appellant’s pro se brief, we must determine if counsel has correctly concluded

the appeal is frivolous. See McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429, 108
S. Ct. 1895, 100 L. Ed. 2d 440 (1988); High v. State, 573 S.W.2d 807, 813 (Tex. Crim.

App.1978).


       When we review an order revoking probation, the only question before us is

whether the trial court abused its discretion in doing so. Jackson v. State, 645 S.W.2d
2
303, 305 (Tex.Crim.App. 1983). In a revocation proceeding, the State must prove by a

preponderance of the evidence that the probationer violated a condition of the probation.

Cobb v. State, 851 S.W.2d 871, 874 (Tex.Crim.App. 1993). Although one sufficient ground

for revocation supports a revocation order, Moore v. State, 605 S.W.2d 924, 926 (Tex.

Crim.App. 1979), a plea of true standing alone is sufficient to support the trial court’s

revocation order. Moses v. State, 590 S.W.2d 469, 470 (Tex.Crim.App. 1979).


       At the hearing on the motion to revoke, appellant entered a plea of true to nine of

the alleged probation violations. That in itself is sufficient to support the revocation order.

Appellant was also sworn and testified. We have carefully examined the record of her

testimony and her pro se brief. We can only conclude that the trial court did not abuse its

discretion in revoking appellant’s probation.


       Accordingly, the judgment of the trial court is affirmed and appellate counsel’s

motion to withdraw is granted.



                                                   John T. Boyd
                                                   Senior Justice

Do not publish.




                                              3